Citation Nr: 1435015	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1945 to October 1946.  The Veteran died in January 2008 and the appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

In May 2013, the appellant was afforded a videoconference hearing before Michael J. Skaltsounis, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2008, the RO denied a claim for service connection for the cause of the Veteran's death. 

2.  The evidence received since the RO's July 2008 decision, which denied a claim of entitlement to service connection for the cause of the Veteran's death, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received since the RO's July 2008 decision which denied a claim for service connection for the cause of the Veteran's death; the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for the cause of the Veteran's death.  She argues, in essence, that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or contributed to his death, and that a statement from E.B.T., M.D., is sufficient to reopen the claim, and warrants a grant of the claim. 

In July 2008, the RO denied a claim for service connection for the cause of the Veteran's death.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).  

In April 2009, the appellant applied to reopen the claim.  In June 2009, the RO denied the claim based on the same evidence that was considered at the time of the previous final denial.  After considering additional evidence which was submitted after the RO's June 2009 decision, the RO again denied the claim in August 2009.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Despite the RO's August 2009 denial of this claim on the merits, the Board must begin by considering the threshold question of whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, No. 01-7007 (Fed. Cir. Sept. 19. 2001).

In order to grant service connection for the cause of the veteran's death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2013). 

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b) (2013). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (2013).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of the veteran's health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

The most recent and final denial of this claim was in July 2008.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

At the time of the RO's July 2008 decision, the Veteran's service treatment records, were not of record, and may have been destroyed in the 1973 fire at the National Personnel Records Center; a report from the Surgeon General's Office was of record.

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1995 and 2005.  This evidence showed that the Veteran had a medical history that included PTSD, coronary artery disease, hypertension, diabetes mellitus, a seizure disorder, dementia, two myocardial infarctions, and two cerebrovascular accidents.  

A certificate of death showed that the Veteran died in January 2008.  The immediate cause of death was cardiorespiratory failure and the underlying causes of death were listed as congestive heart failure, and diabetes mellitus type 2.  

At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 100 percent disabling; the 100 percent rating was in effect from September 10, 2002.  Therefore, the Veteran was not continuously rated totally disabling for ten or more years immediately preceding his death.  See 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).  The Veteran had also been granted special monthly compensation based on the need for aid and attendance.  

At the time of the RO's July 2008 decision, there was no evidence to show that the Veteran's PTSD caused or contributed to his death.  

The evidence submitted since the RO's July 2008 rating decision consists of a statement from E.B.T., M.D., dated in May 2009, who asserts, "It is my impression that [the Veteran] died from a heart attack induced by post traumatic stress disorder."

The appellant has also submitted several articles which indicate that PTSD can cause or aggravate coronary heart disease.  

This evidence which was not of record at the time of the RO's July 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material, as it includes competent evidence to show that the Veteran's service-connected PTSD may be related to the cause of his death, and it therefore relates to an unproven element of the claim.  Shade.  In summary, the new evidence is material, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim. 

In light of the favorable disposition, that is, the reopening of the claim of service connection for the cause of the Veteran's death, the only matter resolved in this decision, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.


ORDER

The claim of service connection for the cause of the Veteran's death is reopened, to this extent only, the appeal is granted.


REMAND

Apart from the July 2001 VA opinion, the most recent medical records in the claims file are dated in 2005.  The Veteran's certificate of death indicates that he died at the Lincoln Nursing Center (LNC), in Lincolnton, North Carolina.  The LNC's treatment records have not been associated with the claims file.  In addition, during her hearing, the appellant testified that the Veteran had received treatment at the Asheville Mental Health Clinic, and from Dr. E.B.T.  These records have not been associated with the claims file.  On remand, these private treatment reports should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013).

In July 2011, a VA opinion was obtained, in which it was concluded that the Veteran's PTSD did not cause his cardiorespiratory failure, congestive heart failure, or DM II (diabetes mellitus type 2), nor did it contribute substantially or materially to his death.  It was explained, "No evidence is found to support PTSD as cause of the Veteran's death."  With regard to the submitted articles, it was noted that the Veteran's death certificate does not indicate that he died due to coronary heart disease.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the July 2011 opinion is somewhat conclusory in nature.  Given the foregoing, and the likelihood that private treatment reports will be obtained that relate to the claim, on remand, another opinion should be obtained.  Boggs v. West, 11 Vet. App. 334, 344 (1998); see also Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify all treatment for the Veteran after 2005.  After obtaining any required authorization, attempt to obtain the Veteran's treatment reports from the Lincoln Nursing Center, the Asheville Mental Health Clinic, Dr. E.B.T., and any other health care provider identified by the appellant.

2.  After the development in the first paragraph of this remand has been completed, and regardless of whether or not any additional treatment reports are received, request an etiological opinion from a physician.  The claims folder and a copy of this REMAND should be reviewed by the physician, and the physician must annotate the examination report that the Veteran's claims file was in fact made available for review in conjunction with the opinion. 

The physician should be notified that at the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD). 

The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected PTSD caused the Veteran's death, or whether it contributed substantially or materially to cause the Veteran's death. 

A rationale for all requested opinions shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

4.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the appellant and her representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


